*421ORDER
This matter having been submitted to the Court on the report of the Disciplinary Review Board recommending that IRA COHEN, of EMERSON, who was admitted to the Bar of this State in 1972, be publicly reprimanded for having suggested discovery answers to a defendant, the wife of respondent’s plaintiff client, through a letter that was sent in 1980 and that purportedly came from the attorney for defendant, and the Disciplinary Review Board having concluded that respondent’s conduct constituted a deliberate misrepresentation in violation of the standard of professionalism required of all attorneys and the Disciplinary Review Board having further concluded that the letter also created a conflict of interest in violation of DR 5-105(A), and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are adopted and respondent is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said IRA COHEN as an attorney at law of the State of New Jersey; and it is further
ORDERED that IRA COHEN reimburse the Ethics Financial Committee for appropriate administrative costs.